United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-1234
                                    ___________

United States of America,                *
                                         *
                     Appellee,           * Appeal from the United States
                                         * District Court for the District
      v.                                 * of South Dakota.
                                         *
Robert Paul Allen,                       *      [UNPUBLISHED]
                                         *
                     Appellant.          *
                                    ___________

                              Submitted: June 11, 2002

                                   Filed: July 1, 2002
                                    ___________

Before BOWMAN, FAGG, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       After a federal officer interviewing Robert Paul Allen read and explained the
standard Miranda warnings, Allen confessed to trafficking in methamphetamine.
Allen moved to suppress his incriminating statements and the district court* denied
Allen’s motion. After a jury convicted Allen of distribution of a controlled substance,
the district court calculated drug quantity based on Allen’s confession and sentenced
him to 110 months imprisonment. See 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(viii) (1994

      *
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
& Supp. V 1999). Allen now appeals his conviction and sentence. Having carefully
reviewed the record and the parties’ submissions, we affirm.

       Allen contends the district court improperly denied his motion to suppress
because he did not knowingly and intelligently waive his rights to silence and counsel
due to his alcohol and methamphetamine intoxication. We review the district court’s
factual findings for clear error and the denial of the motion to suppress de novo.
United States v. Green, 275 F.3d 694, 698 (8th Cir. 2001). Intoxication does not
necessarily invalidate a confession. United States v. Turner, 157 F.3d 552, 555-56
(8th Cir. 1998); United States v. Korn, 138 F.3d 1239, 1240 (8th Cir. 1998). Having
carefully reviewed the circumstances surrounding Allen’s confession, we conclude
his will was not overborne and his waiver of rights was knowing and intelligent.
Korn, 138 F.2d at 1240. Although the first officers to encounter Allen testified that
he appeared to be under the influence of drugs or alcohol, the officers also testified
Allen was calm, alert, oriented, and appropriately answered questions. The officer
who interviewed Allen about one hour later testified that Allen showed no signs of
intoxication. The interviewing officer testified that Allen did not appear nervous,
restless, agitated, paranoid or overly-animated (signs of methamphetamine
intoxication). Instead, the officer testified that Allen appeared alert, calm, and in
control of his mental faculties. Further, the record shows Allen understood the
conversation with the interviewing officer. Allen was thirty years old and had earned
his G.E.D. Allen asked no questions about his rights, but informed the officer that
he recently had been released from prison and knew the “game.” After the
interviewing officer asked if Allen was willing to cooperate with police investigation,
Allen asked to speak to someone with authority to bargain for additional information
in exchange for favorable treatment. Allen provided detailed information about his
drug trafficking source, customers, procedures, and quantities distributed. Despite
Allen’s contrary contentions, the testimony of the interviewing officer and the
Government’s expert do not show that either witness thought Allen was impaired by
methamphetamine. The record shows the interviewing officer referred to one of

                                         -2-
Allen’s comments as crazy not because Allen was impaired but because Allen’s
comment was unbelievable. The record also shows that contrary to Allen’s argument,
the Government’s methamphetamine expert refused to conclude Allen was mentally
impaired based on the levels of methamphetamine and methamphetamine metabolites
in Allen’s urine. Instead, the expert testified that he could draw no exact conclusions
about how much methamphetamine Allen had consumed, when he had consumed it,
or how severely the drug would affect Allen. In sum, the district court’s factual
findings are not clearly erroneous and the court correctly ruled that Allen’s
incriminating statements were admissible.

       Allen also contends the district court improperly denied his motion for a new
trial because the jury’s verdict was against the weight of the evidence. A district
court may grant a new trial for insufficiency of the evidence if the evidence weighed
so heavily against the jury’s verdict that a miscarriage of justice may have occurred.
United States v. Lacey, 219 F.3d 779, 783-84 (8th Cir. 2000). Having reviewed the
district court’s denial of Allen’s motion for a new trial for clear and manifest abuse
of discretion, we reject Allen’s contention. Id. Allen again challenges his confession,
claiming because of his methamphetamine ingestion, the evidence is unreliable and
the admission of his statement creates the possibility of a miscarriage of justice. We
have already considered and rejected Allen’s challenge to his confession. Allen’s
confession, including details of the people, places, quantities, and procedures
involved in his drug distribution operation, reliably supports the jury’s verdict. In
addition, evidence showed that Allen made twelve different trips from Nebraska to
South Dakota for unexplained reasons in less than a month. Each time, Allen stayed
in the same budget-conscious motel, paid cash, and received numerous visitors who
stayed for about ten minutes each. Allen wired almost $1000 to Nebraska, using cash
to pay for the money order, despite the apparent lack of job or other source of income.
Also, police discovered several items consistent with methamphetamine consumption
in Allen’s motel room, including burnt tin foil and a pen casing with
methamphetamine residue. We thus conclude the evidence does not weigh so heavily

                                         -3-
against the jury’s verdict that a miscarriage of justice has occurred. We find no abuse
of discretion in the district court’s denial of Allen’s new trial motion. Id.

        Finally, Allen contends the district court’s drug quantity determination is
mistaken because the quantity is based on Allen’s confession. We review a district
court’s drug quantity determination for clear error, and reverse the determination only
if the entire record definitely and firmly convinces us that a mistake has been made.
United States v. Gonzalez-Rodriguez, 239 F.3d 948, 953-54 (8th Cir. 2001). Having
concluded Allen’s statement was knowing and intelligent, the district court properly
relied on Allen’s statement to calculate drug quantity. Id. Based on Allen’s
admission that he transported between three and four ounces of methamphetamine on
at least three occasions, the district court’s determination that Allen distributed ten
ounces of methamphetamine is not clear error.

      We thus affirm Allen’s conviction and sentence.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-